Title: To George Washington from Timothy Pickering, 2 September 1796
From: Pickering, Timothy
To: Washington, George


        (Private)
       
        
          Sir,
          Philadelphia Septr 2. 1796.
        
        The day before yesterday, Mr McHenry put into my hands a printed Talk of the President of the United States to the Cherokee Nation. I had not an opportunity of examining it till to-day. You will permit me, sir, to say, that it appears to me in many parts exceptionable. As it was handed to me not for advice, but merely for information of a thing done, I think it most proper to communicate my ideas directly to you. The alterations & omissions which appear to me expedient, are marked on the printed Talk itself, which I inclose. Mr McHenry has aimed at a familiarity of style as the most likely to make an impression on Indian minds: but there are bounds in all things which mark the extent of propriety and decorum. The dignity of the President of the United States is not to be sacrificed for any consideration: nor is it necessary to expose it to the least diminution to attain the object in view. The Talk may be in such plain language as to be perfectly intelligible to the interpreters who are to translate it, and yet not expose it to the Animadversion of well informed men. This Talk being printed, will soon get into the news-papers, and be read by other nations as well as our own. Pardon me if I think it open to much censure. It is expressed to be among the last acts of your administration, and ought to command respect from the civilized world. I cannot but express my fears that in its present form the reverse would be its fate. It abounds in tautologies and other faults, arising, I suppose, from a mistaken idea of the manner in which the untutored Indians should be addressed. But their own Chiefs speak in a manner incomparably more dignified. It would mortify me to see it, in its present form,

exhibited to the world. I am strangely mistaken in my conceptions of it, if all your friends would not be extremely mortified. The alterations I have taken the liberty to note, are not all which a more attentive examination might suggest.
        I have marked this letter private, because intended only for your eye. Both the letter and the notes on the talk are most respectfully submitted to your consideration.
        
          T. Pickering.
        
      